DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2 and 6-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-2 and 6-7 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-2 and 6-7

Allowable Subject Matter
Claims 3-5 and 8-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 3, none of the prior art fairly teaches or suggest a method for producing a pigment composition, the method comprising: after reaction between a coupler and a base to generate an azo pigment, or during the reaction between the coupler and the base, adding a compound represented by formula (a) below as a remover for o-anisidine derived from the coupler, wherein W1 represents an aliphatic hydrocarbon group and W2 represents a group having at least one carboxylic acid alkyl ester group, or an aliphatic hydrocarbon group having two or more carbon atoms; and washing the azo pigment with water after the addition of the compound represented by formula (a). The prior art teaches similar methods (see Hobday et al. GB 602,886 A). However, there is no suggestion or motivation available to modify the prior art to wash the azo pigment with water after the addition of the compound of formula (a), in combination with the other limitations of the claims. As such independent claim 3 is seen as novel and non-obvious over the prior art, and deemed allowable. 
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734